MEMORANDUM **
Gabriel Felix-Fernandez, a native and citizen of Mexico, petitions for review of *740the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his request for permission to withdraw his application for admission to the United States. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary denial of Felix-Fernandez’s request to withdraw his application for admission. See Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 819 (9th Cir.2004).
We deny Felix-Fernandez’s motion to remand to the BIA for consideration of his eligibility for cancellation of removal. See Ortiz v. INS, 179 F.3d 1148, 1152 (9th Cir.1999) (where an alien becomes newly eligible for relief “the proper procedure is for the alien to move the BIA to reopen proceedings, not to petition this Court to compel the BIA to reopen”).
We stay the mandate for 90 days from the date this disposition is filed to allow Felix-Fernandez an opportunity to file a motion to reopen with the BIA. See id.
PETITION FOR REVIEW DISMISSED; MANDATE STAYED FOR 90 DAYS.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.